Citation Nr: 0321220	
Decision Date: 08/25/03    Archive Date: 09/02/03	

DOCKET NO.  00-02 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral hand 
disorder.



WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma, that denied the benefit sought on appeal.  The 
veteran, who had active service from November 1987 to July 
1995, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  In March 2001 
the Board returned the case to the RO for additional 
development, and the case was subsequently returned to the 
Board for appellate review.  

Pursuant to authority provided by 38 C.F.R. § 19.9(a)(2) 
(2002) the Board undertook additional evidentiary development 
in this case.  The Board acknowledges that a recent opinion 
from the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that 38 C.F.R. § 19.9(a)(2) 
was invalid because it permitted the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration of that evidence.  See Disabled 
American Veterans, et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit 
explained that when the Board obtained and considered 
evidence that was not before the RO an appellant had no means 
to obtain one review on appeal to the Secretary as called for 
by 38 U.S.C.A. § 7104(a) (West 2002) because the Board is the 
only appellate tribunal under the Secretary.  

However, in this case the Board notes that after the veteran 
was provided notice of the development accomplished by the 
Board pursuant to 38 C.F.R. § 19.9(a)(2), and he indicated in 
March 2003 that he had no further evidence or argument to 
present.  Furthermore, as will be explained below, this 
decision represents a complete grant of the benefits sought 
on appeal.  As such, the Board finds that the veteran will 
not be prejudiced by the Board preceding with a disposition 
of his appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran has chronic strains of both hands that are 
causally or etiologically related to repetitive motion injury 
he sustained during service. 


CONCLUSION OF LAW

Residuals of repetitive motion injuries of both hands 
characterized as chronic strain were incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate a claim.  Collectively, the rating decisions, as 
well as the Statement of the Case and the Supplemental 
Statement of the Case issued in connection with the veteran's 
appeal have notified him of the evidence considered, the 
pertinent laws and regulations and the reasons his claim was 
denied.  In addition, a letter from the RO to the veteran 
dated in April 2001 specifically informed the veteran of the 
VCAA, including the division of responsibilities between the 
VA and the veteran in obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained.  In 
addition, the veteran has been afforded VA examinations, 
including a VA examination requested by the Board, to answer 
the medical question presented in this case.  Lastly, the 
veteran has not made the Board award of any additional 
evidence that needs to be obtained in order to fairly decide 
his claim.  

Furthermore, any deficiencies in the notice or assistance 
requirements of the VCAA are essentially moot since this 
decision represents a complete grant of the benefit sought on 
appeal.  Therefore, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  Accordingly, the case is 
ready for appellate review.  

The veteran essentially contends that he experiences 
numbness, tingling, and weakness of both hands on a daily 
basis that is a result of service.  More specifically, the 
veteran maintains, in substance, that he was a clerk-typist 
during service and performed repetitive motions that have led 
to his current symptomatology.  Therefore, a favorable 
determination has been requested.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from any injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(b).  Generally, to prove 
service connection, the record must contain:  (1) Medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of an inservice 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the inservice disease or injury.  Pond v. West, 12 Vet. 
App. 341, 346 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).

Following a review of the evidence of record, the Board finds 
that there is a basis for granting service connection for 
residuals of repetitive motion injuries of the hands.  At the 
outset, the Board finds that no chronic disability of the 
hands was manifested during service.  Service medical records 
showed the veteran was seen in April 1991 with complaints of 
tingling of both hands.  The assessment was probably 
transient tingling possibly secondary to some other etiology.  
Nevertheless, service medical records for the veteran's 
remaining four years of service contain no further 
complaints, treatment or diagnosis pertaining to the hands 
and the fact that no disorder of the hands was identified 
upon separation from service in 1995 leads the Board to 
conclude that the transient assessment of the symptomatology 
the veteran sought treatment for in April 1991 was correct.  
Simply put, no chronic disorder of the hands was manifested 
during service.

Medical records dated following service do not document any 
complaints associated with the hands until a VA examination 
performed in May 2001.  At that time the veteran related that 
he experienced pain and numbness in his hands and had so 
since approximately 1989 during service while working as a 
clerk-typist.  Physical examination was unremarkable except 
for some slight weakness in the left hand grip when compared 
with the right hand grip.  The assessment was chronic pain of 
both hands with no objective findings on examination and a 
normal EMG.  

The veteran was also afforded a VA examination in December 
2002 which concluded with a diagnosis of repetitive motion 
injury of the right and left hands.  The examiner offered an 
opinion that the veteran had a chronic strain of both hands 
that was related to repetitive motion injury he sustained as 
a clerk-typist in the military service.  It was also the 
examiner's opinion that it was as likely as not that the 
veteran's chronic strain of both hands was related to 
military service with current symptoms of intermediate 
numbness/tingling, weakness and loss of control of both hands 
related to the chronic strain of both hands.  

Thus, the record demonstrates that the veteran has a current 
disability that has been shown by competent medical evidence 
to be related to service.  In this regard, the veteran's DD 
Form 214 shows that he was a personnel management specialist 
during service and had been so for in excess of seven years.  
As such, the Board finds that the incurrence requirement for 
service connection has been satisfied by the veteran's 
statements and testimony substantiated by his DD Form 214.  
Accordingly, the Board concludes that service connection for 
residuals of repetitive motion injuries of both hands is 
established.  


ORDER

Service connection for residuals of repetitive motion 
injuries of both hands characterized as chronic strain is 
granted.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

